                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                 NO. 5:17-CV-00056-BR


FREDERICK E. SMITH and BETH SMITH,                   )
                                                     )
               Plaintiffs,                           )
                                                     )
               v.                                    )                       ORDER
                                                     )
RELIANCE STANDARD LIFE INSURANCE                     )
COMPANY,                                             )
                                                     )
               Defendant.                            )

       This matter is before the court on plaintiffs’ motion for recovery of attorneys’ fees and

costs. Due to defendant’s pending appeal of the court’s 2 October 2018 order and judgment,

plaintiffs’ motion is DENIED WITHOUT PREJUDICE. If appropriate, plaintiffs may renew

their motion within 14 days after the Court of Appeals issues its mandate.

       This 26 December 2018.




                                     __________________________________
                                                   W. Earl Britt
                                                   Senior U.S. District Judge
